 Case 2:19-cv-01198-VAP-AGR Document 24-1 Filed 05/06/19 Page 1 of 3 Page ID #:407



 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   JENNIFER JACOBS (Cal. Bar No. 157609)
     KAREN PAIK (Cal. Bar No. 288851)
 6   Assistant United States Attorney
            Federal Building, Suite 7516
 7         300 North Los Angeles Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-6167/8561
           Facsimile: (213) 894-7819
 9         E-mail: Jennifer.Jacobs3@usdoj.gov
                    Karen.Paik@usdoj.gov
10
     Attorneys for Defendants
11
12                            UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                  WESTERN DIVISION
15
   LEVON KETSOYAN, ELENA                        No. 2:19-cv-01198 V AP (AGRx)
16 WESTBROOK, AND YANKO
   LUKOV, 1 INDIVIDUALLY AND ON                 DECLARATION OF CESAR
17 BEHALF OF ALL SIMILARLY                      MONZON IN SUPPORT OF
   SITUATED INDIVIDUALS,                        REPLY RE: MOTION TO
18                                              DISMISS
              Plaintiffs and Petitioners,
19
         vs.
20
   U.S. DEPARTMENT OF JUSTICE, et
21 al.,
22              Defendants.                     Honorable Virginia A. Phillips
                                                Chief District Judge
23
24
25
26
27
           1
             On March 22, 2019, PlaintiffLukov voluntary dismissed his claims
28        prejudice. (ECF No. 18.)
     with
Case 2:19-cv-01198-VAP-AGR Document 24-1 Filed 05/06/19 Page 2 of 3 Page ID #:408
Case 2:19-cv-01198-VAP-AGR Document 24-1 Filed 05/06/19 Page 3 of 3 Page ID #:409
